Citation Nr: 0936914	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). Service connection for PTSD was granted with a 
rating of 30 percent, effective November 2004. The Veteran 
appealed the 30 percent rating and the current appeal ensued. 

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of records and associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted. The 
purpose of this Remand is to schedule the Veteran for an 
examination to determine the severity of his service-
connected PTSD. 

The Veteran indicated in a March 2008 Statement in Support of 
the Claim, that his PTSD is more severe than the current 30 
percent rating reflects. He maintains that his PTSD condition 
has worsened. At his August 2009 Travel Board hearing, it was 
requested that he undergo additional VA examination, as he 
has not had a VA examination in 2.5 years and his present 
condition is not reflected in the medical evidence of record. 
Among other symptoms, the Veteran testified to various 
domestic and employment difficulties since the conduct of the 
last VA examination.  

Since the Veteran has indicated a worsening of his symptoms, 
he must be afforded an updated VA examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994). The VA's duty to assist requires a "thorough and 
contemporaneous" medical examination. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non- VA, or 
other relevant medical treatment for his 
PTSD that is not evidenced by the current 
record. The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records and 
"VETS CENTER" records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2. Following a reasonable period of time 
or upon receipt of the Veteran's 
response, the RO/AMC will afford the 
Veteran a comprehensive psychiatric VA 
examination. The purpose of the 
examination is to determine the current 
severity of the Veteran's service-
connected PTSD, with rating 
considerations as established by VA's 
Schedule for Rating disabilities.

In addition to reporting on the severity 
of the Veteran's disorder, the claims 
folder, including all medical records, 
and a copy of this remand, will be 
reviewed by the examiner. The examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained, and a copy of this remand.



3. The Veteran is hereby notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. Following such development, the RO/AMC 
should review and readjudicate the claim. 
See 38 C.F.R. § 4.2.  If any such action 
does not resolve the claim, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





